                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

RANDALL PEACOCK,
                                          :
      Plaintiff,                          :
                                          :
      v.                                  :   Case No. 3:18cv406(VLB)
                                          :
DANNEL MALLOY, ET AL.,                    :
                                          :
      Defendants.                         :

                               RULING AND ORDER

      The plaintiff, Randall Peacock (“Peacock”), is confined at the Brooklyn

Correctional Institution in Brooklyn, Connecticut. He initiated this action by filing

a complaint under 42 U.S.C. § 1983 against Governor Dannel Malloy, Lieutenant

Governor Nancy Wyman, Connecticut Attorney General George Jepsen, Chief

State’s Attorney Kevin T. Kane, Commissioner Scott Semple, Director of Parole –

Community Services Joseph Haggan, Chairman Board of Pardons and Paroles

Carlton J. Giles and Special Management Unit Parole Officer Frank Mirto. He

challenges the sentence of imprisonment and term of special parole imposed

pursuant to his pleas of guilty to two counts of illegal sexual contact with a victim

in violation of Connecticut General Statutes § 53-21(a)(2) on the ground that the

term of special parole violates the Fifth Amendment’s double jeopardy clause.

For relief, Peacock requests that the court vacate his term of special parole and

award him monetary damages.

      Pending before the court are two motions to amend the complaint. For the

reasons set forth below, the first motion to amend will be granted and the second

motion to amend will be denied.
I.    First Motion to Amend [ECF No. 9]

      Peacock seeks leave to amend to add four new defendants, to add new

facts in support of the claims asserted in the complaint and to add a new request

for relief. Rule 15(a)(1)(B), Fed. R. Civ. P. provides that a party may amend its

complaint only once as a matter of course within 21 days after service of a

pleading that is responsive to the complaint or the service of a motion to dismiss,

for more definite statement of to strike under Federal Rules of Civil Procedure

12(b), (e), (f). In all other circumstances, a motion to amend shall be granted

“when justice so requires.” Fed. R. Civ. P. 15(a)(2).

      Because no defendant has yet been served with the complaint or has filed

an answer or motion addressed to the complaint, Peacock may file an amended

complaint as a matter of course. The motion to amend to add four new

defendants, new facts in support of Peacock’s claims and a new request for relief

is granted. Because Peacock has not submitted a proposed amended complaint

with the motion to amend, the court directs Peacock to file an amended complaint

within twenty days of the date of this order.

II.   Second Motion to Amend [ECF No. 10]

      Peacock seeks leave to file a document titled “OLR Backgrounder: Sex

Offenders on Probation and Parole – Treatment and Housing Restrictions” dated

January 23, 2017 as evidence of “how they treat sex-offenders and how they

violate the ‘equal protection act’ when it comes to the treatment and abuse of the

law concerning sex offenders.” Mot. Amend at 1 ¶ 1 & Ex., ECF No. 10-1.


                                          2
Peacock is not required to submit evidence in support of the allegations in a

complaint or amended complaint. Furthermore, the subject matter of the

document that Peacock intends to file does not appear to be related to the

allegations in the complaint which pertain to the legality of the state court’s

imposition of a term of special parole in addition to a sentence of imprisonment

in connection with Peacock’s criminal convictions. Accordingly, the second

motion seeking to amend the complaint to add evidence is denied.

                                    Conclusion

      The First Motion to Amend the Complaint, ECF No. 9, is GRANTED

pursuant to Rule 15(a)(1)(B). The Second Motion to Amend, ECF No. 10, is

DENIED. The court directs Peacock to file an amended complaint to include the

new allegations, request for relief and defendants that he described in the first

motion to amend. The amended complaint shall be filed within twenty (20) days

of the date of this order. If Peacock chooses not to file an amended complaint

within the time specified, the court will confine its review only to the defendants

named in the complaint and the allegations asserted against those defendants.

      SO ORDERED at Harford, Connecticut this 14th day of June, 2019.

                                                   /s/
                                       Hon. Vanessa L. Bryant
                                       United States District Judge




                                          3
